Title: Thomas Jefferson to John Vaughan, 7 December 1818
From: Jefferson, Thomas
To: Vaughan, John


          
            Dear Sir
            Monticello
Dec. 7. 18.
          
          I recieved yesterday from mr Appleton of Leghorn a letter of Aug. 26. in which he says ‘your letter of Apr. 4. was accompanied by one from mr John Vaughan, mentioning that he then inclosed a bill of exchange by S. Girard on Lafitte & co. Paris for francs 2415.₶ but no such bill was found therein by me.’ he has probably written the same to you, and I have no doubt the inadvertence has been corrected, and I note it only to make certainty doubly certain. ever faithfully & affectionately
          
            Your’s
            Th: Jefferson
          
        